ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-266, concluding that the violations by REUEL E. TOPAS of LAKEWOOD, who was admitted to the bar of this State in 1989, of RPC 1.15(b) (failure to promptly deliver to a third person any funds that the person is entitled to receive), and R. 1:21-6 and RPC 1.15(d) (recordkeeping violations) are de minimis and undeserving of formal discipline and that the formal complaint in Docket No. XIV-2011-0644E therefore should be dismissed, and good cause appearing;
It is ORDERED that the formal complaint against REUEL E. TOPAS in Docket No. XIV-2011-0644E is hereby dismissed.